Mb. Justice Fbanco Soto
delivered the opinion of the court.
The trial court found the defendants guilty of a violation of section 359 of the Penal Code and from that judgment they took the present appeal.
The appellants assign as the only error that, admitting* the allegations of the complaint to he true, the facts, alleged do not constitute a public offense.
The complaint reads in part as follows:
“The said defendants, Ignacio Ríos, Justino Ríos, Alejo Maldonado, alias Alejito, Eusebio Cruz and Domingo Rodriguez, then and there wilfully and maliciously violated section 359 of the Penal *503Code, in that the said defendants, acting together and without authority of law, made use of force and violence in the following' manner: Ignacio Rios fired shots with a revolver; Justino Riq$ made use of his fists and stones; Alejo Maldonado, alias Alejito, used stones and Eusebio Cruz and Domingo Rodriguez made use' of a stick and stones, all of which the defendants and each of them did when insular policeman Ramón Rosario, No. 504, was arresting the said Justino Rios for a crime against public justice, the defendants thus disturbing the public peace.”
The objection made by the appellants to the complaint is that it does not charge the crime of riot as it is defined in section 359 of the Penal Code, for although it is alleged that they acted together and without authority of law and employed force and violence, the complaint does not specify the persons against whom the acts of force and violence were directed or committed, an indispensable requisite in cases of riot.
Section 359, supra, reads as follows:
“Sec. 359. Any use of force or violence, disturbing the public peace or any threat to use such force or violence, if accompanied by immediate power of execution, by two or more persons acting together, and without authority of law, is a riot.”
The complaint as framed contains all of the requirements prescribed in the said section. It is alleged that the defendants, more than two in number, wilfully and maliciously, acting together and without authority of law, fired shots and threw stones by force and violence and used their fists when a policeman was attempting to arrest one of them, thus disturbing the public peace.
It can not be deduced from the statute or from the authorities that it is an indispensable requisite, as the appellants contend, to allege that the acts of force and violence were committed against certain persons or property. These acts may have caused injury to certain persons or property, but this is not a condition of the crime of riot under the *504statute; but if tbe defendants commit acts of force or violence tbe said acts necessarily have tbe effect of disturbing tbe public peace, wbicb is tbe essential element of tbe crime of riot.
“Tbe indictment must aver an unlawful assembly as the preliminary to the riot; and unlawful acts (e. g., breach of the peace, terror, etc.), as its consequent.
“It is not necessary to allege any other unlawful purpose than that of disturbing the peace; nor, if a breach of the peace accompanied with violence, and terror produced thereby, be alleged, are any particular technical words necessary.” Ill "Wharton's Criminal Law (11th ed.), p. 2057.
Therefore, what is alleged in tbe complaint, following tbe definition of riot, is a breach of tbe peace accompanied bv acts of force and violence, and tbe acts of throwing stones, firing shots or using tbe fists in tbe manner and at tbe time described in tbe complaint are sufficient to constitute the crime defined by section- 359 of tbe Penal Code. Besides, each of tbe acts alleged in tbe complaint to have been committed by one of tbe defendants affects tbe responsibility of tbe other defendants to tbe same extent, because in tbe crime of riot tbe acts of one of tbe defendants are tbe acts of all.
Tbe judgment must be

Affirmed,.

Chief. Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.